DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 6/14/2022 has been entered.  Claims 8, 17-18, and 20 have been cancelled.  Claims 21-22 have been added.  Therefore, claims 1-7, 9-16, 19, and 21-22 are pending in the current application.

Election/Restrictions
Claim 1 is allowable. Claims 11-13, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Species I and Species II, as set forth in the Office action mailed on 12/13/2021, is hereby withdrawn and claims 11-13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification:
The title has been amended to state the following:  "DISPLAY APPARATUS COMPRISING A MIDDLE MOLD FRAME HAVING A REFLECTOR PROVIDED WITH A CURVED REFLECTIVE SURFACE"

End of examiner’s amendment.

Allowable Subject Matter
Claims 1-7, 9-16, 19, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose the display apparatus of claim 1, in particular, a diffuser plate that is positioned in front of the light source and is configured to diffuse the light emitted from the light source; a liquid crystal panel that is positioned in front of the diffuser plate and is configured to display an image; a front chassis configured to support the liquid crystal panel; and a middle mold that is coupled between the front chassis and the rear chassis to support the diffuser plate, and the middle mold comprises a reflector provided with a curved reflective surface to reflect the light which is emitted from the light source to the diffuser plate, wherein the light source comprises a plurality of light sources and a substrate disposed on the rear chassis, wherein the substrate has an upper surface and a lower surface, the plurality of light sources being mounted on the upper surface of the substrate, and the lower surface of the substrate facing the rear chassis, and wherein the middle mold comprises a substrate supporter disposed at an inner end of the reflector, positioned on the upper surface of the substrate and configured to support the substrate, an edge portion of the substrate being supported between the substrate supporter and the rear chassis.  The closest prior art of Sekiguchi et al. (U.S. 2009/0086121) discloses a display apparatus (1, Fig. 1) comprising a diffuser plate (103b, Fig. 1) that is positioned in front of the light source (104, Fig. 1) and is configured to diffuse the light emitted from the light source; a liquid crystal panel (120, Fig. 1) that is positioned in front of the diffuser plate (103b, Fig. 1) and is configured to display an image; 	a front chassis (137, Fig. 1) configured to support the liquid crystal panel (120, Fig. 1); and a middle mold (combination of: 106 and 105, Figs. 1 and 6B) that is coupled between the front chassis (137, Fig. 1) and the rear chassis (103c, Figs. 1 and 6B) to support the diffuser plate (103b, Figs. 1 and 6B), and the middle mold (combination of: 106 and 106, Figs. 1 and 6B) is provided with a curved reflective surface (105a, Fig. 6B) comprising a curved shape to reflect the light (L2, Fig. 6B) which is emitted from the light source (104, Figs. 1 and 6B) to the diffuser plate (103b, Fig. 1).  However, Sekiguchi fails to disclose all the combination features including “the middle mold comprises a reflector provided with a curved reflective surface to reflect the light which is emitted from the light source to the diffuser plate, and wherein the middle mold comprises a substrate supporter disposed at an inner end of the reflector, positioned on the upper surface of the substrate and configured to support the substrate, an edge portion of the substrate being supported between the substrate supporter and the rear chassis” as recited in the claim.  Examiner notes that it would not have been obvious to one of ordinary skill in the art before the time of the effective filing of the claimed invention to modify the display apparatus of Sekiguchi to have all the combination of features as recited in the claim.  Therefore, claim 1 is allowed, as are its dependent claims 2-7 and 9-14. 
The prior art does not disclose the display apparatus of claim 15, in particular, a light source that is positioned behind the liquid crystal panel and is configured to supply light to the liquid crystal panel, and the light source comprises a plurality of light sources and a substrate on which the plurality of light sources are mounted, the substrate having an upper surface and a lower surface, the plurality of light sources being mounted on the upper surface of the substrate, and the lower surface of the substrate facing the rear chassis; a diffuser plate positioned between the light source and the liquid crystal panel, the diffuser plate being configured to diffuse light which is emitted from the light source to provide the diffused light to the liquid crystal panel; a reflector sheet that is positioned on the substrate and is configured to reflect the light emitted from the light source; a front chassis configured to support the liquid crystal panel; and a middle mold that is coupled between the front chassis and the rear chassis to support the diffuser plate, wherein the middle mold comprises: a frame portion coupled to the front chassis and the rear chassis; a diffuser plate supporter configured to protrude inward from the frame portion to support the diffuser plate; a reflector configured to extend from the diffuser plate supporter and provided with a curved reflective surface to reflect the light, which is emitted from the light source, to the diffuser plate, and a substrate supporter disposed at an inner end of the reflector, positioned on the upper surface of the substrate, and configured to support the substrate, an edge portion of the substrate being supported between the substrate supporter and the rear chassis, and wherein the curved reflective surface is concave toward the diffuser plate.  The closest prior art of Sekiguchi et al. (U.S. 2009/0086121) discloses a display apparatus (1, Fig. 1) comprising a light source (104, Fig. 1) that is positioned behind the liquid crystal panel (120, Fig. 1) and is configured to supply light to the liquid crystal panel (120, Fig. 1), and the light source (104, Fig. 1) comprises a plurality of light sources (104, Fig. 1) and a substrate (103e, Figs. 1 and 6B) on which the plurality of light sources (104, Figs. 1 and 6B) is mounted; a diffuser plate (103b, Fig. 1) positioned between the light source (104, Fig. 1) and the liquid crystal panel (120, Fig. 1), the diffuser plate (103b, Fig. 1) being configured to diffuse light which is emitted from the light source (104, Fig. 1) to provide the diffused light to the liquid crystal panel (120, Fig. 1); a reflector sheet (103f, Figs. 1 and 6B) that is positioned on the substrate (103e, Figs. 1 and 6B) and is configured to reflect the light emitted from the light source (104, Figs. 1 and 6B); a front chassis (137, Fig. 1) configured to support the liquid crystal panel (120, Fig. 1); and a middle mold (combination of: 106 and 105, Figs. 1 and 6B) that is coupled between the front chassis (137, Fig. 1) and the rear chassis (103c, Figs. 1 and 6B) to support the diffuser plate (103b, Figs. 1 and 6B), wherein the middle mold (combination of: 105 and 106, Fig. 6B) comprises: a frame portion (106, Fig. 6B) coupled to the front chassis (137, Figs. 1 and 6B) and the rear chassis (103c, Figs. 1 and 6B); a diffuser plate supporter (105b, Fig. 6B) configured to protrude inward from the frame portion (106, Fig. 6B) to support the diffuser plate (103b, Fig. 6B); a reflector (reflector on upper reflective surface portion of 105a, Fig. 6B) configured to extend from the diffuser plate supporter (105b, Fig. 6B) and provided with the curved reflective surface (curved reflective surface of 105a, Fig. 6B) to reflect the light, which is emitted from the light source (104, Fig. 6B), to the diffuser plate (103b, Fig. 6B), and a substrate supporter (bottom horizontal portion of 106, Fig. 6B) configured to support the substrate (103e, Fig. 6B), and wherein the curved reflective surface (105a, Fig. 6B) is concave toward the diffuser plate (103b, Fig. 6B).  However, Sekiguchi fails to disclose all the combination features including “a substrate supporter disposed at an inner end of the reflector, positioned on the upper surface of the substrate, and configured to support the substrate, an edge portion of the substrate being supported between the substrate supporter and the rear chassis, and wherein the curved reflective surface is concave toward the diffuser plate” as recited in the claim.  Examiner notes that it would not have been obvious to one of ordinary skill in the art before the time of the effective filing of the claimed invention to modify the display apparatus of Sekiguchi to have all the combination of features as recited in the claim.  Therefore, claim 15 is allowed, as are its dependent claims 16, 19, and 21-22. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (U.S. 9,885,911) and Okada et al. (U.S. 2012/0050645) disclose a middle mold comprising a reflector but fail to disclose all the combination of features as recited in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871